       Case 2:19-cv-01136-JAM-KJN Document 64 Filed 11/23/20 Page 1 of 3


1    Charles Kelly Kilgore (SBN 173520)
     Em: Idefendem@gmail.com
2    9025 Wilshire Blvd.
     Penthouse Suite
3    Beverly Hills, CA 90211
     Ph: (310) 994-9883
4    Fx: (413) 691-7310
5    Attorney for Plaintiff:
     Joseph McDaniel
6
7                              UNITED STATES DISTRICT COURT
8                     FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
11   JOSEPH MCDANIEL                   )
                                       )             CASE:2:19-cv-01136 JAM KJN P
12             Plaintiff,              )
                                       )             [PROPOSED] ORDER re
13                                     )
               Vs.                     )             REQUEST FOR EXTENSION OF
14                                     )
     JOE LIZARRAGA, ET AL., WARDEN,    )             TIME: PER DOCUMENTS 54 and
15   MCSP; DR. CARMELINO GALANG, MD,   )
                                       )             42
     SJGH; MS. KELLY MARTINEZ, RN,
16                                     )
     MCSP; DR. JERRY CROOKS, MD, SJGH; )
17   DR. ROBERT M. HAWKINS, MD, MCSP; )
     DR. MOHAMED IBRAHIM, MD, DHM; MS. )             Judge: The Honorable Kendall
18   ANABEL TORALBA, RN, MCSP; MS. L. )
                                                     J. Newman
     MICAEL, RN, MCSP; DR. JAMES LIN, )
19                                     )
     MD, MHS, INDIVIDUALLY, AND IN     )             Trial Date: None set
20   THEIR OFFICIAL CAPACITES,         )
                                       )             Action Filed: June 20, 2019
21           Defendants

22
23
24          Plaintiff is a state prisoner, proceeding through counsel. On November 13,

25   2020, plaintiff’s counsel filed two motions for sixty-days extensions of time, both signed
26
     by counsel under penalty of perjury. However, both motions appear to be identical.
27
     Although counsel docketed the motions as applying to findings and recommendations
28
         Case 2:19-cv-01136-JAM-KJN Document 64 Filed 11/23/20 Page 2 of 3


1    docketed as ECF Nos. 42 and 54, the motions do not specifically reference the August
2
     7, 2020 findings and recommendations (ECF No. 42). In addition, the motions state
3
     that this is “my first request for enlarment [sic] of time in which to file Plaintiff’s
4
5    ‘OBJECTIONS TO THE FINDINGS AND RECOMMENDATIONS OF THE

6    MAGISTRATE JUDGE’ in the above-named case.” (ECF Nos. 59 at 1-2; 60 at 1-2.)
7
     While such statement is true as to the October 15, 2020 findings and
8
     recommendations, such statement is not true as to the August 7, 2020 findings and
9
10   recommendations.1 Thus, the court will not consider either motion as applying to the

11   August 7, 2020 findings and recommendations. Because the motions are duplicative,
12
     the second motion is stricken. Just as counsel was previously advised concerning his
13
     obligation to calendar court deadlines (ECF No. 48 at 1), counsel should carefully
14
15   review documents before filing them on the official court record. In an abundance of

16   caution, plaintiff’s counsel is granted fourteen days in which to file a motion for
17
     further extension of time to file objections to the August 7, 2020 findings and
18
     recommendations.2
19
20
21   1 Counsel may recall that plaintiff filed an untimely pro se
     motion to extend the deadline to file objections to the August 7,
22   2020, which was stricken, and counsel was granted an extension of
     time to properly request an extension of time. On September 14,
23   2020, plaintiff was granted sixty days in which to file objections
24   to the August 7, 2020 findings and recommendations. Thus,
     plaintiff has had over three months in which to prepare and file
25   objections.
26   2Should counsel again request an extension of time to file
     objections to the August 7, 2020 findings and recommendations, he
27   should provide substantial cause to support such request, and
28   explain his delay. For example, in the November 13, 2020 motion,
     counsel states that he is “awaiting important documents” from a
       Case 2:19-cv-01136-JAM-KJN Document 64 Filed 11/23/20 Page 3 of 3


1            Plaintiff’s first request to extend time to file objections to the October 15, 2020
2
     findings and recommendations is granted.
3
             Accordingly, IT IS HEREBY ORDERED that:
4
5            1. Plaintiff’s November 13, 2020 motion (ECF No. 60) is duplicative of his first

6    motion (ECF No. 59) and is stricken.
7
             2. The Clerk of the Court shall strike the second motion (ECF No. 60).
8
             3. Plaintiff’s November 13, 2020 motion (ECF No. 59) is granted.
9
10           4. Plaintiff shall file objections to the October 15, 2020 findings and

11   recommendations (ECF No. 54) within sixty days from the date of this order.
12
     Dated: November 23, 2020
13
14
15
16
17   /mcda1136.ext.dup

18
19
20
21
22
23
24
25
26
27
28   California state agency, but he does not indicate when he
     requested such documents.
